Case: 14-11242    Date Filed: 09/30/2014    Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 14-11242
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:14-cv-80335-KAM



TERESA JANE TAYLOR,

                                           Plaintiff - Appellant,

versus

LT. MARK ALEXANDER,
Internal Affairs,
SERGEANT LE POLSNER F. EMA,
ID# 8524,
SERGEANT LE EDDIE E. SIMS,
ID # 3264,
DEPUTY SHERIFF LE JOHN R. MOORE,
ID # 8206

                                           Defendants – Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 30, 2014)
               Case: 14-11242     Date Filed: 09/30/2014   Page: 2 of 5


Before TJOFLAT, JORDAN, and COX, Circuit Judges.

PER CURIAM:

      Teresa Taylor, pro se, challenges on this appeal the district court’s sua

sponte order denying her application to proceed in forma pauperis and

concomitantly dismissing her 42 U.S.C. §1983 complaint pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii) for failure to state a claim upon which relief could be granted.

We review de novo a district court’s sua sponte dismissal under Section

1915(e)(2)(b)(ii). Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). We

affirm the district court’s dismissal.

      Taylor’s claim arises from the defendants’ alleged failure to come to her aid

in a time of peril in her home. She alleges that the peril was presented by several

“unknown men,” who had been sent to evict her – forcibly, if necessary – who

threatened her with more or less serious bodily injury if she did not leave her

locked bedroom and cooperate with them, and who damaged the interior of her

rented home prior to defendants arriving in response to her 911 call. She further

alleges that the officers refused to arrest the “unknown men” when they did arrive

(she does not state how she knew this from the confines of her locked bedroom),

and that, when she called 911 again, the defendants threatened to arrest her, but

never reappeared. She does not allege that she was injured bodily or that any

property belonging to her was damaged. Her pro se complaint on an in forma


                                          2
              Case: 14-11242    Date Filed: 09/30/2014   Page: 3 of 5


pauperis form comes no closer to asserting an actual claim for relief based on these

conclusory factual allegations than asking the district court “[t]o determine that

these officers deprived me of the right to be protected and free from guns and

violence.”

      We must construe pro se complaints more liberally than those drafted by

attorneys. Hughes, 350 F.3d at 1160 (citation omitted). Having done so, we

conclude that Deshaney v. Winnebago Cy. DSS, 489 U.S. 189, 109 S. Ct. 998

(1989), and its progeny control this case.         There, the Court held under

circumstances far more egregious than what Taylor alleges here that governmental

agents had no affirmative duty to protect or aid someone injured while not in

government custody and under circumstances not created by the government. “As

a general matter … we conclude that a State’s failure to protect an individual

against private violence simply does not constitute a violation of the [substantive]

Due Process Clause.” 489 U.S. at 197; 109 S. Ct. at 1004. The Court recognized

in dicta that a “special relationship” might exist between the State and an

individual that would obligate the State to afford protection and care

commensurate with the individual’s State-deprived ability to afford his own (e.g.,

prisoners and involuntarily committed mental patients), but observed that “[t]he

affirmative duty to protect arises not from the State’s knowledge of the

individual’s predicament or from its expressions of intent to help him, but from the


                                         3
              Case: 14-11242     Date Filed: 09/30/2014   Page: 4 of 5


limitation which it has imposed on his freedom to act on his own behalf.” 489 U.S.

at 200; 109 S. Ct. at 1005-06 (citation omitted). See also Wyke v. Polk Cy. School

Bd., 129 F.3d 560 (11th Cir. 1997). Here, Taylor alleges no facts from which the

district court might have found the existence of the requisite “special relationship”

to which DeShaney alludes.

      We further note Taylor’s failure to allege any state-law entitlement to the

sort of protection of which she contends the defendants deprived her. See Town of

Castle Rock v. Gonzalez, 545 U.S. 748, 756, 125 S. Ct. 2796, 2803 (2005)

(reasoning that procedural due process claims obligate the claimant to identify a

source of entitlement to a deprived interest independent of the Constitution, such as

state law). Under Florida decisional law, governmental entities never have had a

duty to exercise discretionary authority in favor of an individual or a group of

individuals. See Trianon Park Condo. Ass’n v. City of Hialeah, 468 So. 2d 912,

918 (Fla. 1985). Indeed, to hold otherwise potentially could run afoul of immunity

doctrines protecting governmental officials from suit for discretionary exercise of

their appointed functions. See Lewis v. City of St. Petersburg, 260 F.3d 1260, 1265

(11th Cir. 2001) (citation omitted).

      We have reviewed Taylor’s pro se complaint, the district court’s order, and

Taylor’s brief, and we are satisfied that Taylor does not state a claim on which

relief may be granted. We affirm the district court’s dismissal of her complaint.


                                         4
     Case: 14-11242   Date Filed: 09/30/2014   Page: 5 of 5


AFFIRMED.




                              5